608 N.W.2d 811 (2000)
Ada E. SIMPSON, Plaintiff-Appellant,
v.
CHRYSLER CORPORATION, Self-insured Defendant-Appellee.
Docket No. 115151, COA No. 219052.
Supreme Court of Michigan.
April 7, 2000.
On order of the Court, the application for leave to appeal from the July 8, 1999 decision of the Court of Appeals is considered, and it is DENIED because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
Rather than deny leave to appeal, the Court should remand this matter to the worker's compensation magistrate for clear findings of fact and an unambiguous ruling. When the case was before him, the magistrate observed that the key issue was whether the plaintiff suffered a personal injury within the meaning of M.C.L. § 418.301(4); MSA 17.237(301)(4). However, he never actually made findings on the issue.
The magistrate made reference to the medical testimony which established only that plaintiff suffered from a preexisting degenerative knee condition. However, on review, the Appellate Commission stated that the magistrate had accepted Dr. Mandel's testimony that nothing beyond manifestation occurred. That statement is not supported anywhere in the magistrate's opinion. The magistrate simply did not make a finding that there was no link between plaintiff's knee condition and her work-related injury.
We are left to assume and guess just what the magistrate's finding might have been on this issue. I am not comfortable relying on assumptions and impressions to evaluate a lower court decision, and therefore, I would remand.
MICHAEL F. CAVANAGH, J., concurs with the statement of MARILYN J. KELLY, J.
MARKMAN, J., not participating.